Name: 93/571/EEC: Commission Decision of 11 October 1993 amending Decision 92/81/EEC on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural activity;  Europe;  EU finance
 Date Published: 1993-11-09

 Avis juridique important|31993D057193/571/EEC: Commission Decision of 11 October 1993 amending Decision 92/81/EEC on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in the Netherlands (Only the Dutch text is authentic) Official Journal L 276 , 09/11/1993 P. 0015 - 0015COMMISSION DECISION of 11 October 1993 amending Decision 92/81/EEC on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in the Netherlands (Only the Dutch text is authentic)(93/571/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Whereas on 13 December 1991 the Commission adopted Decision 92/81/EEC (3) which establishes the Community support framework for Community structural assistance in the Netherlands under Regulation (EEC) No 866/90 for the period from 1 January 1991 to 31 December 1993; Whereas the reconstituted and supplementary financial resources require a revision of the financial arrangements envisaged for Community budgetary assistance; Whereas the Monitoring Committee established for the implementation of Regulations (EEC) No 866/90 and (EEC) No 867/90 in the Netherlands decided on 10 December 1992 to amend the financing plan in the Community support framework; Whereas the Decision by the Monitoring Committee implies the financial reprogramming of assistance from the EAGGF Guidance Section as far as the total amount and the amounts for each sector laid down in Article 2 of Decision 92/81/EEC are concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 92/81/EEC is hereby amended as follows: 'The financial arrangements envisaged for budgetary assistance from the Community shall be broken down as follows: "(ECU '000 at constant 1993 prices) "" ID="01">1. Meat> ID="02">7 994"> ID="01">2. Eggs and poultrymeat> ID="02">4 110"> ID="01">3. Potatoes> ID="02">3 150"> ID="01">4. Fruit and vegetables> ID="02">4 592"> ID="01">5. Diverse vegetable crops> ID="02">1 255"> ID="01">6. Miscellaneous marketing and processing> ID="02">582 "> ID="01">Total> ID="02">21 684 ">The resultant national financing requirement is about ECU 8 374 233 for the public sector and ECU 137 426 638 for the private sector.' Article 2 This Decision is addressed to the Kingdom of the Netherlands and the Ministry of Agriculture, Nature Management and Fisheries. Done at Brussels, 11 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 31, 7. 2. 1992, p. 44.